Citation Nr: 1147139	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  07-07 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include adjustment disorder, depression, dysthymic disorder, and posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and M.K.S. and B.M.S.

ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1999 to July 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2006 rating of a Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2009, the Veteran testified at a hearing before a Veterans Law Judge, who has retired.   A transcript of the hearing is in the Veteran's file.  The Veteran did not respond to the Board's inquiry as to whether she wanted another hearing before a Veterans Law Judge, who would decide the claim. 

In July 2009, the Board remanded the matter for development.

In September 2011, the Board asked the Veteran if she wanted another hearing before a Veterans Law Judge, who would decide the claim, but she did not respond. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

The Veteran alleges that she was sexually assaulted aboard the U.S.S. ENTERPRISE in March 2001.  In support of her claim, she has provided specific details regarding the incident, but the Board finds that remand for further evidentiary development is warranted.
 




Accordingly, the case is REMANDED for the following action:

1.  Request a complete copy of the Veteran's Official Military Personnel File.  

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Request from the appropriate Navy official, namely, the legal department aboard the U.S.S. ENTERPRISE, for an investigated report or charge sheet about an incident on or about March 15, 2001, pertaining to nonjudicial punishment for disobeying an order involving the Veteran and the individual the Veteran identified in her stressor statement in June 2006. 

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  Request from the appropriate Navy official, namely, the Career Counseling Service aboard the U.S.S. ENTERPRISE, any consultation reports, pertaining to the Veteran, dating from March 14, 2001, to March 31, 2001. 

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).


4.  After completion of the above, adjudicate the claim.  If the decision remains adverse to the Veteran, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans'' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


